Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.
Tyree Lamar Slade appeals the district court’s order denying his 18 U.S.C. § 3582 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Slade, No. 1:08-cr-00024-JPJ-5, 2015 WL 7313880 (W.D.Va. Nov. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *297court and argument would not aid the decisional process.

AFFIRMED.